Citation Nr: 0637684	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-17 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for compensation 
purposes for dental trauma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from June 1957 to June 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by a Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  In that decision, the RO denied service connection for 
bilateral hearing loss and for tinnitus.

In a January 2006 rating decision, the RO granted service 
connection, for dental treatment purposes, of trauma to tooth 
number nine.  That decision resolved the veteran's claim for 
service connection for treatment purposes, and that claim is 
no longer before the Board on appeal.  The issue of 
entitlement to service connection for compensation purposes 
for dental trauma is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  Hearing loss disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is hearing loss disability otherwise related to such 
service. 

2  Tinnitus was not manifested during the veteran's active 
duty service or for many years thereafter, nor is tinnitus 
otherwise related to such service. 


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  The veteran's tinnitus was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO issued the veteran a VCAA notice in 
February 2002.  That notice informed the veteran of the type 
of information and evidence that was needed to substantiate 
claims for service connection.  That notice did not inform 
the veteran of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
on appeal.  Despite the inadequacy of the VCAA notices as to 
the elements of establishing a disability rating or an 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision in those 
issues that the Board is presently deciding.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board herein denies the appeals for service 
connection for hearing loss and tinnitus.  The RO will not be 
assigning ratings or effective dates for those disabilities, 
so there is no possibility of prejudice to the veteran on the 
matters of ratings or effective dates.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The record includes service medical records, post-service VA 
and private medical records, and reports of VA examinations.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claims.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claims.

Service Connection Claims

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  VA's Under Secretary for Health held in an 
October 4, 1995, memorandum opinion that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.

Service connection for hearing loss is regulated at 38 C.F.R. 
§ 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

The veteran's service medical records do not show hearing 
loss disability during service.  On medical examinations in 
1957 and 1958, the veteran's hearing was measured as 15/15 
bilaterally on a whispered voice test.  Outpatient treatment 
notes from June 1959 reflect that the veteran had flu-like 
symptoms and bilateral otitis media.  On audiological testing 
in 1964 and 1967, including the April 1967 separation 
examination, the auditory thresholds (when converted to ISO 
(ANSI) units) did not meet the criteria for hearing loss 
disability under 38 C.F.R. § 3.385.  Moreover, a comparison 
of inservice audiological test results does not show any 
decrease in hearing loss acuity during service.  
Significantly, the veteran expressly denied ear trouble at 
the time of the 1964 and 1967 service examinations, although 
he did report a variety of unrelated physical complaints. 

In his April 2001 claim for non-service-connected pension, 
the veteran indicated that he had worked in construction for 
eighteen years.  The veteran submitted a claim in October 
2001 for service connection for hearing loss and tinnitus.  
In a May 2002 statement, the veteran wrote that during his 
service in the infantry, he was continuously exposed to noise 
from the firing of small arms and artillery.  He stated that 
he had three years of duty training others in the use of 
firearms.  He indicated that he reported difficulty hearing 
and ringing in his ears at the time of his service separation 
examination in 1967.  He noted that a private physician had 
noted the veteran's hearing loss and tinnitus in 1992, when 
the veteran was under treatment that included a heart 
transplant.

In December 2003, the Board remanded the case for the veteran 
to receive a VA audiology examination, with review of the 
claims file and an opinion as to the likely etiology of any 
current hearing loss or tinnitus.

On VA audiology examination in October 2005, the veteran 
reported that he first noted hearing loss and tinnitus in 
1964.  He stated that in 1964 a hearing aid dealer diagnosed 
hearing loss, and recommended a hearing aid for the left ear.  
He reported that his tinnitus was constant.  He related that 
after service he had worked as an architectural draftsman.  
The examiner performed audiological testing, and reported 
that he was unable to determine the results of the tests by 
the veteran's behavioral responses.  The examiner stated that 
there were many inconsistencies in the veteran's responses to 
both tones and speech.  The examiner recommended 
reevaluation.  The examiner noted that the veteran's service 
medical records showed no hearing loss in 1964 or 1967.  The 
examiner expressed the opinion that the veteran's reported 
hearing loss and tinnitus were not service connected.

Outpatient notes reflect that the veteran received new 
hearing aids from VA in January 2006.

On VA audiology examination in February 2006, the examiner 
found that the veteran's behavioral responses to pure tones 
were inconsistent and unreliable, and that his pure tone 
thresholds and speech reception thresholds were significantly 
out of agreement.  The examiner explained:

[The veteran's] ability to communicate is 
much better than indicated by his 
voluntary hearing thresholds.  He is able 
to understand average conversational 
speech without looking at the speaker.  
His voluntary speech reception thresholds 
were measured at the profound hearing 
loss level.  This is a 30-35 dB HL 
decrease in hearing since October, which 
is likely to be functional.  His speech 
recognition ability has also decreased 
significantly since October, also likely 
to be a functional problem.  Today's test 
results are not valid for rating 
purposes.

The examiner found that the veteran's inconsistent test 
behavior was worse in the February 2006 testing than it had 
been at the October 2005 examination.  The examiner continued 
his October 2005 opinion that the veteran's hearing loss was 
not service connected.

The veteran's service medical records do not document any 
complaints of hearing loss or tinnitus.  Although veteran now 
claims that he noticed hearing loss and tinnitus beginning in 
service, it appears that the veteran did not report any such 
complaints although he had the opportunity to do so at 
inservice examinations.  Moreover, audiological testing 
during service did not show any decrease in hearing acuity, 
and audiological testing did not show hearing loss as defined 
by regulation.  The earliest record of his report of hearing 
loss and tinnitus is from 2001, many years after his service.  
Based on the totality of the evidence, the Board must find 
that any current hearing loss disability and tinnitus are not 
causally related to the veteran's service.  There is no 
competent evidence to support the veteran's assertions that 
his hearing loss began or is otherwise related to service.  
To the contrary, the preponderance of the evidence is against 
a finding of any causal relationship to service.  




ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted.  Entitlement to service connection for 
tinnitus is not warranted.  To this extent, the appeal is 
denied. 


REMAND

In a November 2002 supplemental statement of the case, the RO 
indicated that the veteran was claiming service connection 
for dental trauma both for compensation purposes and for 
treatment purposes.  By rating decision in January 2006, 
service connection for treatment purposes was granted.  
However, the question of service connection for dental trauma 
for compensation purposes was not addressed, and a July 2006 
supplemental statement of the case issued by the RO is silent 
with regard to any discussion of service connection for 
compensation purposes.  It appears that this issue remains in 
appellate status, but further action by the RO is necessary 
before the Board may proceed with appellate review.  

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should review the claims file and 
determine if service connection for 
dental trauma for VA compensation 
purposes is warranted.  If the benefit is 
not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


